Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.



	Response to Amendment
Applicant's argument, filed on June 15, 2022 has been entered and carefully considered. Claims 1-20 are amended. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed on 06/15/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 6,8-10, 13, 15,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US. Pub No. 2015/0016512 A1) in view of Zhang et al. (US 2015/0373349 A1).

Regarding claim 1, Pu teaches a method of video decoding in a decoder([Fig. 2 and abstract]-decoding method ), comprising: decoding prediction information of a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a plurality of combinations of processed reconstructed samples and corresponding output values of a filter process([para 0122]- ("Video encoder 20 may form a residual video block by determining differences between prediction data (e.g., a predictive block) from mode select unit 40 and data from an original video block (e.g., a coding block) being coded,"); performing the cross-component sample offset filter process based on a first combination of the processed reconstructed samples of the first color component of the current block ([para 0093]- In some examples where a CU has a 4:2:2 chroma subsampling format, a video coder may be configured to utilize a filtered version of the residual luma samples to produce updated residual chroma samples), first combination of the processed reconstructed samples of the first color component not being included in the plurality of combinations of the processed reconstructed samples indicated in the prediction information([para 022]- The video coder individually codes (i.e. encodes or decodes) each of the blocks. Encoding a block of video data generally Involves encoding an original block of data by generating one or more predictive blocks for the original block, and a residual block that corresponds to differences between the original block and the one or more predictive blocks. Specifically, the original block of video data includes a matrix of pixel values, which are made up of one or more channels of "samples," and the predictive block includes a matrix of predicted pixel values, each of which are also made of predictive samples. Each sample of a residual block indicates a pixel value difference between a sample of a predictive block and a corresponding sample of the original block," ; [para 0025 ]-"The YCbCr color representation generally refers to a color representation in which each pixel of video data Is represented by three components or channels of color information, "Y," "Cb," and "Cr." The Y channel represents luminance (i.e., light intensity or brightness) data for a particular pixel. The Cb and Cr components are the blue-difference and red-difference chrominance, i.e., "chroma," components, respectively. YCbCr is often used to represent color in compressed video data because there is strong decorrelation between each of the Y, Cb, and Cr components, meaning that there is little data that is duplicated or redundant among each of the Y, Cb, and Cr components,"); determining an output value of the cross-component sample offset filter process based on one of a default value, a predicted output value predicted from an output offset value applied to a different picture, a different slice, or a different coding block, or one of the output values indicated in the prediction information ([para 0035-0036]- During video encoding and decoding a video coder may determine a predictive block of video data using inter- or intra-prediction. Based on the predictive block of video data, a video coder may determine a residual block of video data, which may include differences between the predictive block and the corresponding samples of an original video block, e.g., on the encoder side. On the decoder side, the residual block of video data includes differences between the predictive block and the corresponding samples of the final video block that are output for display. In particular, the residual block of video data may be added to the predictive block to reconstruct the original block of video data); and reconstructing the current block by applying the determined output value through the cross-component sample offset filter process to reconstructed samples of the second color component of the current block([see in Fig. 1-2, 5 and para [0035 ;0206]-" para 0035 discloses the residual block of video data may be added to the predictive block to reconstruct the original block of video data," ; "FIG. 5 is a flowchart illustrating an example of a process for transforming video data having an RGB color space to video data having a second color space using a color transform in accordance with one or more aspects of this disclosure. For purposes of illustration only, the method of FIG. 5 may be performed by a video encoder, such as a video encoder corresponding to video decoder 30 of FIGS. 1 and 2).
However, Pu does not explicitly disclose the prediction information indicating a plurality of combinations of processed reconstructed samples and corresponding output values of a filter process.
However, the combination of Pu does not exclusively disclose the prediction information indicating a mapping relationship between each of a plurality of combinations of processed reconstructed samples of a first color component and corresponding output values applied by a cross-component sample offset filter process to a second color component different from the first color component.
In an analogous art, Zhang teaches the prediction information indicating a mapping relationship between each of a plurality of combinations of processed reconstructed samples of a first color component and corresponding output values applied by a cross-component sample offset filter process to a second color component different from the first color component([see in fig. 7 and para 0082 and 0136]- FIG. 7 is a flowchart illustrating an example process for decoding video including a cross-component prediction in accordance with one or more aspects of this disclosure. In one example approach, inverse cross-component prediction processing unit 79 decodes video data according to the techniques of this disclosure by receiving a first syntax element for a block of video data (150). The first syntax element includes a value that indicates which one of a plurality of mapping functions is to be used to determine the magnitude of the scaling parameter used to scale the residual of the first component for either the second component or the third component, or both. Inverse CCP processing unit 79 also receives a second syntax element (152). The second syntax element includes a value. Inverse CCP processing unit 79 then determines the magnitude of the scaling parameter based on the value in the second syntax element (154) and adjusts residual values of a first color component (here, the luma component) (156). Inverse CCP processing unit 79 then performs cross-component prediction for at least one chroma component of the block video data using the determined magnitude of the scaling parameter (158)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the modified system of Pu  a method of decoding video data includes receiving a first syntax element for a block of video data, a value of the first syntax element indicating one of a plurality of mapping functions to be used to determine a magnitude of a scaling parameter for cross-component prediction[Zhang; 0007].
Regarding claim 2, Pu teaches wherein the determining includes determining one of a first value and a second value as the output value of the cross-component sample offset  filter process, the first value being the one of the output values indicated in the prediction information, and the second value being an opposite number of the first value([para 0164]- Motion compensation unit 72 and/or intra-prediction unit 7 4 may be configured to derive a sign of the scale factor without video encoder 20 having explicitly signaled the sign of the scale factor in the coded video bitstream. For example, video encoder 20 may have signaled the signs of the residual blocks of luma samples in a coded video bitstreams. Motion compensation unit 72 and/or intra-prediction unit 7 4 may determine the sign of the scale factor from either of the signs of the residual blocks of luma samples. In another example, motion compensation unit 72 and/or intra-prediction unit 7 4 may only select the sign of the scale factor value as the opposite of either of the two signs of the residual luma sample blocks).
Regrading claim 6, Pu teaches wherein the predicted output value is determined based on an output value of the filter cross-component sample offset filter process applied to the different coding block ([para 0004]- In an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 8 have been met in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 15 have been met in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 4, 5, 7, 11, 12, 14,18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Zhang as applied to claim 1 above and further in view of TAQUET JONATHAN et al. (WO 2020182620 A1; pub. Sept. 17, 2020; given the applicant in the IDS; hereinafter as Jonathan).

Regarding claim 4, the combination of Pu and Zhang don’t explicitly disclose wherein a sum of an index of a combination of the processed reconstructed samples of the first color component in a mapping table describing the mapping relationship and an index a corresponding one of the output values indicated in the mapping table is equal to a maximum index of the mapping table.
In an analogous art, Jonathan teaches wherein a sum of an index of a combination of the processed reconstructed samples of the first color component in a mapping table describing the mapping relationship and an index a corresponding one of the output values indicated in the mapping table is equal to a maximum index of the mapping table ([see pg. 51 ]- In some variants, the authorized/allowable/available clipping parameter values for the Chroma filter are not the same as those for the Luma filters. According to a variant, the minimum index in the table pmin and the maximum index in the table pmax which are used for the clipping parameters in the slice are provided in the slice header so that the number of possible clipping parameter values can be restricted/limited when signaling them”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jonathan to the modified system of Pu and Zhang benefit from systems and methods adapted for output values equal to maximum index values, because such systems and methods allow for using maximum index values from mapping tables as parameters for video coding [Jonathan; pg. 51, line 7-11].
Regarding claim 5, Jonathan teaches wherein the determining includes determining the default value as the output value of the cross-component sample offset filter process based on the prediction information indicating that the plurality of combinations of processed reconstructed samples indicated in the prediction information is a subset of a total number of combinations of processed reconstructed samples in the cross-component sample Offset filter process([pg. 109]- It associates each Luma filter set alternative 2003a or each Chroma filter alternative 2003b with a preferably different/disjoint subset of the CTBs to perform a first filter(s) optimization for each Luma filter set alternative or Chroma filter alternative with the samples of its associated subset of CTBs (this first fiiter(s) optimization corresponds to the first iteration of step 3, i.e."3.a.i)" &"3.a.ii)" below),").
Regarding claim 7, Jonathan teaches wherein the first combination of the processed reconstructed samples of the first color component of the current block are determined based on reconstructed samples of the first color component that are output from a first coding module, and the reconstructed samples of the second color component of the current block are output from the first coding module or a second coding module that is applied after the first coding module([pg. 52]- he ALF filtering on Luma is also applied independent of the ALF filtering on Chroma, and this is illustrated by the block diagram showing two separate processes for each component (which may run in parallel or in series).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, wherein each of the processed reconstructed samples of the first color component in the first combination is an opposite number of a corresponding processed reconstructed sample in one of the plurality of combinations of processed reconstructed samples indicated in the prediction information, and the one of the output values indicated in the prediction information corresponds to the one of the plurality of combinations of processed reconstructed samples indicated in the prediction information.


	Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Li et al., US 2016/0261884 A1, discloses Method adaptive encoding and decoding for units of a video sequence can improve coding efficiency.
2.	Joshi et. al., US 2015/0341673 A1, discloses palette-based video coding.
3.	ICHIGAYA et al., US. 2021/0014481 A1, discloses an image encoding device, an image decoding device and a program.
4.	MISHRA et al., US 2021/0105506 A1, disclose video coding and more particularly to techniques for performing deblocking of reconstructed video data.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487